DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 6, 8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa US 20180286235.
Regarding claim 1, Fujisawa discloses A method performed by a system comprising a hardware processor, comprising: detecting an accident involving a first vehicle (Fujisawa US 20180286235 abstract; paragraph [0002]-[0005]; [0011]-[0015]; [0028]-[0029]; [0039]; [0041]-[0044]; [0047]-[0050]; [0056]-[0058]; [0065]; [0067]-[0069]; figures 1-5; On the other hand, detector 130 detects an occurrence of an accident from an image contained in the first image information that is output from acquirer 120 (step S320). When detector 130 detects the occurrence of the accident (“Yes” in step S320), first communicator 150 broadcast-transmits a request signal to on-board device 220 (step S330). First communicator 150 receives the vehicle information about vehicle 200 from on-board device 220 (step S340) (par 39). As show in the figure 1 the RSU (roadside unit) 100 comprise the detector 130 detected an accident involving vehicle 410 at intersection 400); and responsive to the detecting of the accident, collecting event data relating to the accident from a second vehicle that is different from the first vehicle (Fujisawa US 20180286235 abstract; paragraph [0002]-[0005]; [0011]-[0015]; [0028]-[0029]; [0039]; [0041]-[0044]; [0047]-[0050]; [0056]-[0058]; [0065]; [0067]-[0069]; figures 1-5; On the other hand, detector 130 detects an occurrence of an accident from an image contained in the first image information that is output from acquirer 120 (step S320). When detector 130 detects the occurrence of the accident (“Yes” in step S320), first communicator 150 broadcast-transmits a request signal to on-board device 220 (step S330). First communicator 150 receives the vehicle information about vehicle 200 from on-board device 220 (step S340) (par 39). Moreover, it is possible to collect information about the accident from vehicles 200 that are traveling in the vicinity of accident vehicle 410 at the time when the accident has occurred (par 56). As show in the figure 1 the RSU (roadside unit) 100 comprise the detector 130 detected an accident involving vehicle 410 at intersection 400 and the vehicle 200 in the proximity with the accident scene.)
Regarding claim 2, Fujisawa discloses the method of claim 1, wherein the detecting of the accident is based on a report from a source selected from any one or more of a vehicle or a roadside unit (Fujisawa US 20180286235 abstract; paragraph [0002]-[0005]; [0011]-[0015]; [0028]-[0029]; [0039]; [0041]-[0044]; [0047]-[0050]; [0056]-[0058]; [0065]; [0067]-[0069]; figures 1-5; as show in the figure 1 vehicle 200 or RSU (roadside unit) 100).  
Regarding claim 6, Fujisawa discloses the method of claim 1, comprising collecting further event data relating to the accident from one or more of the first vehicle or a roadside unit (Fujisawa US 20180286235 abstract; paragraph [0002]-[0005]; [0011]-[0015]; [0028]-[0029]; [0039]; [0041]-[0044]; [0047]-[0050]; [0056]-[0058]; [0065]; [0067]-[0069]; figures 1-5; In accident monitoring system 1, RSU 100 serves as a starting point of detecting an occurrence of an accident. This makes it possible to detect the occurrence of the accident even when accident vehicle 410 does not incorporate on-board device 220. Moreover, it is possible to collect information about the accident from vehicles 200 that are traveling in the vicinity of accident vehicle 410 at the time when the accident has occurred. Accordingly, the accident situation can be grasped in detail, and also allows an accurate investigation of the accident. Furthermore, because the occurrence of the accident is detected by RSU 100, reliable report is possible, which may be made use for traffic control or relief activities for injured people after the occurrence of the accident (par. 56).).  
Regarding claim 8, Fujisawa discloses the method of claim 1, comprising: responsive to the detecting of the accident, sending, over a network, a trigger to cause (Fujisawa US 20180286235 abstract; paragraph [0002]-[0005]; [0011]-[0015]; [0025]; [0028]-[0029]; [0039]; [0041]-[0044]; [0047]-[0050]; [0056]-[0058]; [0065]; [0067]-[0069]; [0071]; figures 1-5; Upon acquiring the accident detection information from detector 130, second communicator 160 acquires the first image information during a predetermined period of time (hereinafter referred to as “predetermined-period image information”) among the first image information recorded in memory storage 140, counted based on the accident occurrence time contained in the accident detection information. As an example, the predetermined-period image information may be the first image information for a constant period of time (for example, 10 seconds, 30 seconds, or 60 seconds) after the accident occurrence time. Alternatively, the predetermined-period image information may be the first image information during a period having an equal time length (for example, 10 seconds, 30 seconds, or 60 seconds) before and after the accident occurrence time. In addition, second communicator 160 acquires the vehicle information that is retained in memory storage 140, based on the accident occurrence time. Second communicator 160 transmits the acquired predetermined-period image information and the acquired vehicle information to accident monitoring server 300. Note that second communicator 160 and accident monitoring server 300 may communicate with each other via a network such as the Internet. The communication between second communicator 160 and accident monitoring server 300 may use either wired communication or wireless communication (par. 25). On the other hand, detector 130 detects an occurrence of an accident from an image contained in the first image information that is output from acquirer 120 (step S320). When detector 130 detects the occurrence of the accident (“Yes” in step S320), first communicator 150 broadcast-transmits a request signal to on-board device 220 (step S330). First communicator 150 receives the vehicle information about vehicle 200 from on-board device 220 (step S340) (par 39). Moreover, it is possible to collect information about the accident from vehicles 200 that are traveling in the vicinity of accident vehicle 410 at the time when the accident has occurred (par 56).).  
Regarding claim 11, Fujisawa discloses the method of claim 1, comprising: responsive to the detecting of the accident, determining, by the system, an identity of the second vehicle that is not involved in the accident but was in a vicinity of the accident (Fujisawa US 20180286235 abstract; paragraph [0002]-[0005]; [0011]-[0015]; [0025]; [0028]-[0029]; [0039]; [0041]-[0044]; [0047]-[0050]; [0056]-[0058]; [0065]; [0067]-[0069]; [0071]; figures 1-5; In FIG. 1, vehicle 200 is traveling in the vicinity of road intersection 400. Accident monitoring server 300 collects and retains accident information that is output from RSU 100. Note that vehicle 200 is not involved in an accident, but just exists within a communication range from RSU 100 at the time of the occurrence of the accident and is irrelevant to the accident (par 14).).  
Regarding claim 12, Fujisawa discloses the method of claim 1, comprising: responsive to the detecting of the accident, sending, to a roadside unit, a request for event data relating to the accident, to cause the roadside unit to propagate the request to vehicles within range of the roadside unit (Fujisawa US 20180286235 abstract; paragraph [0002]-[0005]; [0011]-[0015]; [0025]; [0028]-[0029]; [0039]; [0041]-[0044]; [0047]-[0050]; [0056]-[0058]; [0065]; [0067]-[0069]; [0071]; figures 1-5; In FIG. 1, vehicle 200 is traveling in the vicinity of road intersection 400. Accident monitoring server 300 collects and retains accident information that is output from RSU 100. Note that vehicle 200 is not involved in an accident, but just exists within a communication range from RSU 100 at the time of the occurrence of the accident and is irrelevant to the accident (par 14). Acquirer 120 acquires the vehicle information from vehicle 200 that is traveling on the road on which the accident has occurred. Specifically, first communicator 150 of RSU 100 performs communication with an output power that is able to make communication only within a short-distance range including road intersection 400. For example, first communicator 150 communicates with communicator 222 that exists within a range in which an image of the accident in road intersection 400 can be taken, such as within a radius of 25 m from the center of road intersection 400 (par. 58).).  
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravindranath et al. US 20180308344.
Regarding claim 15, Ravindranath et al. disclose A first vehicle comprising: a storage medium; and at least one processor configured to: receive an indication of an accident involving a second vehicle; in response to the indication, record event data relating to the accident in the storage medium; and send the event data over a network to a remote service (Ravindranath et al. US 20180308344 paragraph [0014]-[0015]; [0018]-[0021]; [0027]; [0031]- [0032]; [0037]; [0050]; figures 1-6; Referring now to FIG. 2, an example electronic device 200 is shown that may be used with one or more embodiments described herein….with respect to FIG. 1 above (e.g., vehicles 102, sensors/devices within vehicles 102……..Generally, device 200 may comprise one or more network interfaces 210 (e.g., wired, wireless, etc.), at least one processor 220, and a memory 240 interconnected by a system bus 250, as well as a power supply 260 (e.g., battery, etc.) (par. 18). figures 1-6; With reference now to FIG. 4, where an accident has now occurred, accidents or other emergency situations can be detected by sensors in the vehicle, sensors in peer vehicles, road sensors, etc., and reported to a Road-Side Unit (RSU), or further reported to one or more corresponding servers (e.g., TCC servers) (par. 31). In addition, the techniques herein may also correlate accident detection based on road sensors, neighboring vehicle sensors, and so on, and may report the accidents from the neighboring vehicles, other cameras that are part of road infrastructure, or other devices in proximity in order to capture and provide more details about an accident to the TCC (par. 37).  According to the cited passages and figures, examiner construe peer vehicle or neighboring vehicle is a first vehicle that transmit the accident information to the roadside unit or a server. The vehicle involved in the accident is a second vehicle.).  
Regarding claim 16, Ravindranath et al. disclose the first vehicle of claim 15, wherein the first vehicle is an observing vehicle not involved in the accident (Ravindranath et al. US 20180308344 paragraph [0014]-[0015]; [0018]-[0021]; [0027]; [0031]- [0032]; [0037]; [0050]; figures 1-6; Referring now to FIG. 2, an example electronic device 200 is shown that may be used with one or more embodiments described herein….with respect to FIG. 1 above (e.g., vehicles 102, sensors/devices within vehicles 102……..Generally, device 200 may comprise one or more network interfaces 210 (e.g., wired, wireless, etc.), at least one processor 220, and a memory 240 interconnected by a system bus 250, as well as a power supply 260 (e.g., battery, etc.) (par. 18). figures 1-6; With reference now to FIG. 4, where an accident has now occurred, accidents or other emergency situations can be detected by sensors in the vehicle, sensors in peer vehicles, road sensors, etc., and reported to a Road-Side Unit (RSU), or further reported to one or more corresponding servers (e.g., TCC servers) (par. 31). In addition, the techniques herein may also correlate accident detection based on road sensors, neighboring vehicle sensors, and so on, and may report the accidents from the neighboring vehicles, other cameras that are part of road infrastructure, or other devices in proximity in order to capture and provide more details about an accident to the TCC (par. 37).  According to the cited passages and figures, examiner construe peer vehicle or neighboring vehicle is a first vehicle that transmit the accident information to the roadside unit or a server. The vehicle involved in the accident is a second vehicle. The neighboring vehicle is a vehicle not involved in the accident that capture the information.).  
Regarding claim 17, Ravindranath et al. disclose the first vehicle of claim 15, wherein the at least one processor is configured to send the event data to the remote service in response to a request received by the first vehicle (Ravindranath et al. US 20180308344 paragraph [0014]-[0015]; [0018]-[0021]; [0027]; [0031]- [0032]; [0037]; [0050]; figures 1-6; Referring now to FIG. 2, an example electronic device 200 is shown that may be used with one or more embodiments described herein….with respect to FIG. 1 above (e.g., vehicles 102, sensors/devices within vehicles 102……..Generally, device 200 may comprise one or more network interfaces 210 (e.g., wired, wireless, etc.), at least one processor 220, and a memory 240 interconnected by a system bus 250, as well as a power supply 260 (e.g., battery, etc.) (par. 18). figures 1-6; With reference now to FIG. 4, where an accident has now occurred, accidents or other emergency situations can be detected by sensors in the vehicle, sensors in peer vehicles, road sensors, etc., and reported to a Road-Side Unit (RSU), or further reported to one or more corresponding servers (e.g., TCC servers) (par. 31). In addition, the techniques herein may also correlate accident detection based on road sensors, neighboring vehicle sensors, and so on, and may report the accidents from the neighboring vehicles, other cameras that are part of road infrastructure, or other devices in proximity in order to capture and provide more details about an accident to the TCC (par. 37).  According to the cited passages and figures, examiner construe peer vehicle or neighboring vehicle is a first vehicle that transmit the accident information to the roadside unit or a server. The vehicle involved in the accident is a second vehicle.).  
Regarding claim 19, Ravindranath et al. disclose the first vehicle of claim 15, wherein the indication of the accident is based on a detection at the first vehicle or based on information from the remote service (Ravindranath et al. US 20180308344 paragraph [0014]-[0015]; [0018]-[0021]; [0027]; [0031]- [0032]; [0037]; [0050]; figures 1-6; Referring now to FIG. 2, an example electronic device 200 is shown that may be used with one or more embodiments described herein….with respect to FIG. 1 above (e.g., vehicles 102, sensors/devices within vehicles 102……..Generally, device 200 may comprise one or more network interfaces 210 (e.g., wired, wireless, etc.), at least one processor 220, and a memory 240 interconnected by a system bus 250, as well as a power supply 260 (e.g., battery, etc.) (par. 18). figures 1-6; With reference now to FIG. 4, where an accident has now occurred, accidents or other emergency situations can be detected by sensors in the vehicle, sensors in peer vehicles, road sensors, etc., and reported to a Road-Side Unit (RSU), or further reported to one or more corresponding servers (e.g., TCC servers) (par. 31). In addition, the techniques herein may also correlate accident detection based on road sensors, neighboring vehicle sensors, and so on, and may report the accidents from the neighboring vehicles, other cameras that are part of road infrastructure, or other devices in proximity in order to capture and provide more details about an accident to the TCC (par. 37).  According to the cited passages and figures, examiner construe peer vehicle or neighboring vehicle is a first vehicle that transmit the accident information to the roadside unit or a server. The vehicle involved in the accident is a second vehicle.).  
Regarding claim 20, Ravindranath et al. disclose A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: detecting an accident involving a first vehicle; and responsive to the detecting of the accident, collecting event data relating to the accident from the first vehicle and from a second vehicle that is different from the first vehicle, the second vehicle not involved in (Ravindranath et al. US 20180308344 paragraph [0014]-[0015]; [0018]-[0021]; [0027]; [0031]- [0032]; [0037]; [0050]; figures 1-6; Referring now to FIG. 2, an example electronic device 200 is shown that may be used with one or more embodiments described herein….with respect to FIG. 1 above (e.g., vehicles 102, sensors/devices within vehicles 102……..Generally, device 200 may comprise one or more network interfaces 210 (e.g., wired, wireless, etc.), at least one processor 220, and a memory 240 interconnected by a system bus 250, as well as a power supply 260 (e.g., battery, etc.) (par. 18). figures 1-6; With reference now to FIG. 4, where an accident has now occurred, accidents or other emergency situations can be detected by sensors in the vehicle, sensors in peer vehicles, road sensors, etc., and reported to a Road-Side Unit (RSU), or further reported to one or more corresponding servers (e.g., TCC servers) (par. 31). In addition, the techniques herein may also correlate accident detection based on road sensors, neighboring vehicle sensors, and so on, and may report the accidents from the neighboring vehicles, other cameras that are part of road infrastructure, or other devices in proximity in order to capture and provide more details about an accident to the TCC (par. 37).  According to the cited passages and figures, examiner construe peer vehicle or neighboring vehicle is a second vehicle that transmit the accident information to the roadside unit or a server. The vehicle involved in the accident is a first vehicle.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa US 20180286235 in view of Kim US 20200120505.
Regarding claim 3, Fujisawa teaches all the limitation of claim 1,
Fujisawa does not explicitly teach the method of claim 1, wherein the event data comprises data of a basic safety message (BSM).
Kim teaches The method of claim 1, wherein the event data comprises data of a basic safety message (BSM) (Kim US 20200120505 paragraph [0069]; For example, a basic safety message (BSM) for supporting a basic safety application, an emergency vehicle alert (EVA) message, a MAP (mapdata) message for supporting an intersection safety application, a signal phase and timing (SPAT) message, an intersection collision alert (ICA) message, a roadside alert (RSA) message for supporting a traveler information application, a traveler information message (TIM), and the like may be provided as the message set in U.S. A cooperative awareness message (CAM), a decentralized environmental notification message (DENM), and the like may be provided as the message set in Europe (par. 69).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Fujisawa and Kim by comprising the teaching of Kim into the method of Fujisawa.  The motivation to combine these arts is to provide basic safety message from Kim reference into Fujisawa reference for communicating information from one device to another device.
Regarding claim 4, the combination of Fujisawa and Kim disclose the method of claim 3, wherein the event data further comprises one or more of dynamic map data, Signal Phase and Time (SPaT) data, or Traveler Information Message (TIM) data (Kim US 20200120505 paragraph [0069]; For example, a basic safety message (BSM) for supporting a basic safety application, an emergency vehicle alert (EVA) message, a MAP (mapdata) message for supporting an intersection safety application, a signal phase and timing (SPAT) message, an intersection collision alert (ICA) message, a roadside alert (RSA) message for supporting a traveler information application, a traveler information message (TIM), and the like may be provided as the message set in U.S. A cooperative awareness message (CAM), a decentralized environmental notification message (DENM), and the like may be provided as the message set in Europe (par. 69).).  
Regarding claim 5, the combination of Fujisawa and Kim disclose the method of claim 3, wherein the event data further comprises one or more of a radar measurement, a sensor measurement, a camera image, or data of an infotainment system (Fujisawa US 20180286235 abstract; paragraph [0002]-[0005]; [0011]-[0015]; [0028]-[0029]; [0039]; [0041]-[0044]; [0047]-[0050]; [0056]-[0058]; [0065]; [0067]-[0069]; figures 1-5; Imaging device 110 is a camera that is capable of taking images of objects on the road. Imaging device 110 takes images of a predetermined area including road intersection 400, and acquires, as the first image information, an image containing an image of a vehicle (for example, vehicle 410 in FIG. 1) traveling through road intersection 400 in association with the time at which the image is taken. Imaging device 110 outputs the acquired first image information to acquirer 120 (par. 19).).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa US 20180286235 in view of Lu US 20200192355.
Regarding claim 7, Fujisawa teaches all the limitation of claim 1,
Fujisawa does not explicitly teach the method of claim 1, comprising reconstructing, by the system, events leading up to the accident based on the event data.
Lu teaches the method of claim 1, comprising reconstructing, by the system, events leading up to the accident based on the event data (Lu US 20200192355 paragraph [0001]-[0006]; [0009]-[0013]; [0024]-[0026]; [0045]-[0046]; [0175]-[0178]; [0180]-[0194]; figures 1-7; One general aspect includes a method for an ego vehicle including: detecting an occurrence of a collision associated with a remote vehicle; generating report data associated with the collision of the remote vehicle, where the report data includes one or more of V2X data describing a first set of V2X wireless messages received prior to detecting the occurrence of the collision and event data describing one or more driving events that are observed by the ego vehicle; transmitting the report data to a server; receiving modification data that describes a modification for a vehicle control system of the ego vehicle from the server, where the modification data is generated based on the report data through a vehicular accident reconstruction analysis; and modifying an operation of the vehicle control system based on the modification data to improve safety of the ego vehicle. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods (par. 9).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Fujisawa and Lu by comprising the teaching of Lu into the method of Fujisawa.  The motivation to combine these arts is to provide a vehicular accident reconstruction analysis from Lu reference into Fujisawa reference to see what trigger the accident.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa US 20180286235 in view of Cho et al. US 20180255562.
Regarding claim 9, Fujisawa teaches The method of claim 1, comprising: responsive to the detecting of the accident, sending, over a network, a request for event data relating to the accident; receiving, responsive to the request, a response containing the event data from the second vehicle (Fujisawa US 20180286235 abstract; paragraph [0002]-[0005]; [0011]-[0015]; [0025]; [0028]-[0029]; [0039]; [0041]-[0044]; [0047]-[0050]; [0056]-[0058]; [0065]; [0067]-[0069]; [0071]; figures 1-5; Upon acquiring the accident detection information from detector 130, second communicator 160 acquires the first image information during a predetermined period of time (hereinafter referred to as “predetermined-period image information”) among the first image information recorded in memory storage 140, counted based on the accident occurrence time contained in the accident detection information. As an example, the predetermined-period image information may be the first image information for a constant period of time (for example, 10 seconds, 30 seconds, or 60 seconds) after the accident occurrence time. Alternatively, the predetermined-period image information may be the first image information during a period having an equal time length (for example, 10 seconds, 30 seconds, or 60 seconds) before and after the accident occurrence time. In addition, second communicator 160 acquires the vehicle information that is retained in memory storage 140, based on the accident occurrence time. Second communicator 160 transmits the acquired predetermined-period image information and the acquired vehicle information to accident monitoring server 300. Note that second communicator 160 and accident monitoring server 300 may communicate with each other via a network such as the Internet. The communication between second communicator 160 and accident monitoring server 300 may use either wired communication or wireless communication (par. 25). On the other hand, detector 130 detects an occurrence of an accident from an image contained in the first image information that is output from acquirer 120 (step S320). When detector 130 detects the occurrence of the accident (“Yes” in step S320), first communicator 150 broadcast-transmits a request signal to on-board device 220 (step S330). First communicator 150 receives the vehicle information about vehicle 200 from on-board device 220 (step S340) (par 39). Moreover, it is possible to collect information about the accident from vehicles 200 that are traveling in the vicinity of accident vehicle 410 at the time when the accident has occurred (par 56).).
Fujisawa does not teach and authenticating the response.
Cho et al.  teach and authenticating the response (Cho et al. US 20180255562 paragraph [0018]-[0020]; [0073]-[0074]; [0123]-[0124]; figures 1-8; In particular, authentication of vehicle and RSU, verification of message integrity, assurance of confidentiality, privacy protection measures, non-repudiation measures, availability configuration, freshness verification, misbehavior check, and the like may be fully-applied (as denoted by ‘O’), partially applied (as denoted by ‘.box-tangle-solidup.), or not applied (as denoted by ‘-’) (par. 123).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Fujisawa and Cho et al. by comprising the teaching of Cho et al. into the method of Fujisawa.  The motivation to combine these arts is to provide authentication from Cho et al.  reference into Fujisawa reference for security protection.
Regarding claim 10, the combination of Fujisawa and Cho et al. disclose the method of claim 1, wherein the event data from the second vehicle is protected by a security mechanism (Cho et al. US 20180255562 paragraph [0018]-[0020]; [0073]-[0074]; [0123]-[0124]; figures 1-8; In particular, authentication of vehicle and RSU, verification of message integrity, assurance of confidentiality, privacy protection measures, non-repudiation measures, availability configuration, freshness verification, misbehavior check, and the like may be fully-applied (as denoted by ‘O’), partially applied (as denoted by ‘.box-tangle-solidup.), or not applied (as denoted by ‘-’) (par. 123).).  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa US 20180286235 in view of Gawthorpe et al. US 20200258328.
Regarding claim 13, Fujisawa teaches all the limitation of claim 1,
Fujisawa does not explicitly teach the method of claim 1, wherein the event data from the second vehicle obscures an identity of the second vehicle or an operator or owner of the second vehicle.
Gawthorpe et al. teach The method of claim 1, wherein the event data from the second vehicle obscures an identity of the second vehicle or an operator or owner of the second vehicle (Gawthorpe et al. US 20200258328 paragraph [0066]; In at least one embodiment, at block 208, the Stream Processor Server system 200 can be configured to anonymize the data to remove identifying information, for example, by removing or obscuring personally identifying information from a Vehicle Identification Number (VIN) for vehicle data in the event data (par. 66).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Fujisawa and Gawthorpe et al. by comprising the teaching of Gawthorpe et al. into the method of Fujisawa.  The motivation to combine these arts is to provide obscuring personally identifying information from a vehicle identification number from Gawthorpe et al. reference into Fujisawa 
Regarding claim 14, the combination of Fujisawa and Gawthorpe et al. disclose The method of claim 13, wherein the identity is obscured by including a temporary anonymized identifier for the second vehicle in the event data (Gawthorpe et al. US 20200258328 paragraph [0066]; In at least one embodiment, at block 208, the Stream Processor Server system 200 can be configured to anonymize the data to remove identifying information, for example, by removing or obscuring personally identifying information from a Vehicle Identification Number (VIN) for vehicle data in the event data (par. 66).).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ravindranath et al. US 20180308344 in view of Uchiyama US 20200196120.
Regarding claim 18, Ravindranath et al. teach all the limitation in the claim 17.
Ravindranath et al. do not explicitly teach the first vehicle of claim 17, wherein the request is received from the remote service or a roadside unit acting as a proxy for the remote service.
Uchiyama teaches the first vehicle of claim 17, wherein the request is received from the remote service or a roadside unit acting as a proxy for the remote service (Uchiyama US 20200196120 paragraph [0038]; [0126]-[0127]; [0185]-[0186]; [0201]; [0203]; [0294]; figures 1-7’ 10-13; 19-23 and 27; The electronic device of any of (1) to (4), wherein the circuitry is configured to perform the cooperative V2X communication with the vehicle-mounted electronic device with support from the at least one of the base station or RSU by transmitting a message intended for the vehicle-mounted electronic device to the at least one of the base station or RSU which functions as a proxy for transmitting the message from the electronic device to the vehicle-mounted electronic device (par. 294).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Ravindranath et al. and Uchiyama by comprising the teaching of Uchiyama into the system of Ravindranath et al..  The motivation to combine these arts is to provide RSU which functions as a proxy for transmitting the message from Uchiyama reference into Ravindranath et al. reference for relay message from one device to another device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683